Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the application filed on June 30, 2020.
3.	Claims 1-15 are examined herein.
Claim Objections
4.	Claims objected to because of the following informalities:  a claim cannot depend on itself.  Claim 2 depends on claim 2, claim 5 depends on claim 5 , claim 9 depends on claim 9, and claim 12 depends on claim 12. Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Catlin et al (U.S. Patent No. 10,698,970) in view of Hugeback et al (US Pat. No. 8.234.632)
Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing a system, product, or medium having a computer program for performing the method steps.
Here, the dependent claims 2-13 of U.S. Patent No. 10,698,970 identically maps to claims 2-13 of the current application (16/917,715), respectively. . Independent claims 1 (method), 14 (system) and 15 (medium) of the U.S. Patent No. 10,698,970 are also closely map to independent claims 1(method), 14 (system) and 15 (medium), of the patent, receptively. However, the last two limitations of the current application, that is, “receiving response …” and “updating the performance estimates …” are not disclosed in the claims of the patent. 

 Since the independent claims 1 (method), 14 (system) and 15 (medium) of the U.S. Patent No. 10,698,970 recites presenting a landing page to the user/visitor.  Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate receive response from the user/visitor interacting with the landing page so that the landing page would be updated based on the collected user/visitor interactions.   
The suggestion /motivation for doing so would have been to provide an updated landing page would be severed to the user/visitor.   Therefore, it would have been obvious to combine   Catlin with Hugeback to obtain the invention as specified in claims 1(method), 14 (system) and 15 (medium).
 
7.	A side by side comparison of Catlin et al (U.S. Patent No. 10,698,970) with the claimed subject matter is here in as follows.

Catlin et al (U.S. Patent No. 10,698,970)
1. A method comprising: 
initializing a set of earner page components comprising a plurality of instances of feature variations each feature variation each having performance estimates; 
receiving, by one or more computer systems, a request for a landing page to be presented to a current visitor, the landing page having one or more landing-page components each of which results from combining different ones of the feature variations; 

predicting, by the one or more computer systems, a plurality of responses of a current visitor to the possible instances of the landing page based on a current visitor context, the possible feature variations of the possible instances of the landing page, 












selecting, by the one or more computer systems, one of the possible instances of the landing page for the current visitor based on the predicted responses; 

constructing, by the one or more computer systems, one of the possible instances of the landing page based on the selected one of the possible instances of the landing page;

transmitting, by the one or more computer systems, the current actual instance of the landing page to the current visitor;
 receiving response from the current visitor to the actual instance of the landing page; and 


updating the performance estimates based on the response from the current visitor.

 receiving, by one or more computer systems, a request for a landing page to be presented to a current visitor, the landing page having one or more landing-page components each of which has one or more possible feature variations, the landing page having a plurality of possible instances each of which results from combining different ones of the possible feature variations of the landing-page components; 

predicting, by the one or more computer systems, a plurality of responses of a current visitor to the possible instances of the landing page based on a current visitor context, the possible feature variations of the possible instances of the landing page, one or more previous visitor contexts of one or more previous visitors to whom one or more previous actual instances of the landing page have been presented, each of the previous actual instances of the landing page having been constructed for one of the previous 
selecting, by the one or more computer systems, one of the possible instances of the landing page for the current visitor based at least on the predicted responses; 

constructing, by the one or more computer systems, a current actual instance of the landing page based on the selected one of the possible instances of the landing page; and 
transmitting, by the one or more computer systems, the current actual instance of the landing page to the current visitor.

map to claims 2-13, they are identical limitations to the application claims
Claim 14 (system)
Claim 14(system) - is similar to claim 1. Catlin disclose all the limitations shown in clam 14 except for the highlighted similar limitations shown above in claim 1.
Claim 15 (medium)
Claim 15(medium) - - is similar to claim 1. Catlin disclose all the limitations shown in clam 15 except for the highlighted similar limitations shown above in claim 1.

 

CONCLUSION

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tiu et al (US 20080065604 A1) is directed to feeding updates to landing pages of users of an online social network from external sources.
Khopkar et al (US 20070271511 A1) is directed to starting landing page experiments
Vasilik (US 20070271501 A1) is directed to encoding and displaying default landing Page Content. Vasilik describes technologies related to experimentally testing different landing page designs in use.

Khopkar et al (US 20070271352 A1) is directed to monitoring landing page experiments. Khopkar describes technologies related to experimentally testing different landing page designs in use.
9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173